Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 3, 2017                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

  154170                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 154170
                                                                    COA: 332174
                                                                    Muskegon CC: 14-064819-FH
  JEFFREY LEE LUCAS,
            Defendant-Appellant.

  _________________________________________/

         By order of January 31, 2017, the application for leave to appeal the June 6, 2016
  order of the Court of Appeals was held in abeyance pending the decisions in People v
  Steanhouse (Docket No. 152849) and People v Masroor (Docket Nos. 152946-8). On
  order of the Court, the cases having been decided on July 24, 2017, 500 Mich ___ (2017),
  the application is again considered, and it is DENIED, because we are not persuaded that
  the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 3, 2017
           t0925
                                                                               Clerk